UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
M.G.U., et al.,                     )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                   Civil Action No. 18-1458 (PLF)
                                    )
KIRSTJEN NIELSEN, et al.,           )
                                    )
            Defendants.             )
____________________________________)


                            MEMORANDUM OPINION AND ORDER

                  Pending before the Court is Plaintiffs’ Emergency Motion for Expedited

Discovery [Dkt. No. 25] in advance of the July 12, 2018 hearing on Plaintiffs’ Motion for a

Preliminary Injunction and Motion for a Temporary Restraining Order. Upon careful

consideration of the parties’ written submissions, the relevant legal authorities, and the entire

record in this case, the Court will grant plaintiffs’ motion in part and deny it in part. 1

                  With respect to the parties’ legal arguments, the Court finds persuasive the

reasoning of Judge John D. Bates in Guttenberg v. Emery, 26 F. Supp. 3d 88 (D.D.C. 2014).

The reasonableness standard is the more appropriate standard for assessing motions for expedited

discovery, particularly in cases where the expedited discovery is related to a motion for a



        1
                The Court has reviewed the following documents in connection with the pending
motion: Complaint [Dkt. No. 1]; Plaintiffs’ Motion for a Temporary Restraining Order [Dkt. No.
8]; Plaintiffs’ Motion for a Preliminary Injunction [Dkt. No. 13]; Defendants’ Opposition to
Plaintiffs’ Motion for a Temporary Restraining Order [Dkt. No. 16]; Plaintiffs’ Emergency
Motion for Expedited Discovery [Dkt. No. 25]; Joint Status Report [Dkt. No. 26]; Defendants’
Opposition to Plaintiffs’ Motion for a Preliminary Injunction [Dkt. No. 27]; Defendants’
Opposition to Plaintiffs’ Emergency Motion for Expedited Discovery [Dkt. No. 28]; and
Plaintiffs’ Reply in Support of Their Emergency Motion for Expedited Discovery [Dkt. No. 29].
preliminary injunction. See id. at 97-98. Applying the reasonableness standard here, and in

view of the particular circumstances of this case, it is hereby

               ORDERED that Plaintiffs’ Emergency Motion for Expedited Discovery [Dkt. No.

25] is GRANTED IN PART and DENIED IN PART; it is

               FURTHER ORDERED that defendants shall respond to the following discovery

requests listed in Plaintiffs’ Expedited Discovery Requests to Defendants [Dkt. No. 25-2], on or

before 12:00 p.m. on July 11, 2018: Interrogatory No. 1, Interrogatory No. 2, Interrogatory No.

5, Interrogatory No. 6, Request for Production No. 1, Request for Production No. 4, Request for

Admission No. 1, Request for Admission No. 2, and Request for Admission No. 5; it is

               FURTHER ORDERED that defendants shall be prepared to address the following

discovery requests listed in Plaintiffs’ Expedited Discovery Requests to Defendants [Dkt. No.

25-2], at the hearing on July 12, 2018: Interrogatory No. 3, Interrogatory No. 4, Request for

Production No. 2, Request for Production No. 3, Request for Admission No. 3, Request for

Admission No. 4, Request for Admission No. 6, Request for Admission No. 7, Request for

Admission No. 8, Request for Admission No. 9, and Request for Admission No. 10; and it is




                                                  2
               FURTHER ORDERED that defendants shall be prepared to address the following

questions at the hearing on July 12, 2018: (i) whether the adult plaintiffs are presently detained;

and (ii) whether the adult plaintiffs have passed a credible fear interview in connection with their

asylum applications, and if not, whether such an interview has been scheduled.

               SO ORDERED.




                                                             _________/s/_______________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: July 9, 2018




                                                 3